DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/089, 549, filed on 09/28/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 and 07/28/2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,733. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the first portion is opposite to the second portion…couple the first portion and the second portion” and “the first adhesive member comprises one end and a remaining end…first adhesive member are spaced apart from each other” renders the claims as broadened and obvious variants of claims 1-20 of U.S. Patent No. 10,962,733.
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim does not end with a period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2012/0019940).
Regarding claims 1, 5 and 14, Lu discloses, a camera module (Figs. 1-6) comprising: 
a lens barrel (10, 100) comprising a protrusion (24, 114) on a lower surface thereof; 
a lens array (120, 120a) including a plurality of lenses (120, 120a); 
a holder (114) comprising a through-hole into which the protrusion of the lens barrel is inserted (Para. 0046); 
a first adhesive member (30) disposed between the lens barrel and the holder (Para. 0046, lines 7-9); 
an image sensor (140) disposed under the through-hole; and 
a retainer (116) coupled to an upper end of the lens barrel and fixes the lens array, wherein the retainer comprises: 
an engaging portion (see portion of 116 abutting 114) coupled to an outer circumferential surface of the lens barrel; and 
a bent portion (see portion of 116 abutting 120a) bent from the engaging portion to support an edge of an uppermost lens of the plurality of lenses;
wherein an outer circumferential surface of the protrusion inserted into the through-hole is spaced apart from an inner circumferential surface of the through-hole (see Figs. 1-4).
Regarding claim 3, Lu discloses, the first adhesive member (30) is disposed between the lower surface of the lens barrel around the protrusion and an upper surface of the holder around the through-hole (Para. 0046, lines 7-9).
Regarding claim 4, Lu discloses, the retainer is in contact with an uppermost lens among the plurality of lenses (see Figs. 1-4).
Regarding claim 6, Lu discloses, a screw thread for fastening is formed in each of the uppermost seating portion of the lens barrel and the engaging portion (Para. 0046, lines 7-9).
Regarding claim 7, Lu discloses, the uppermost lens has the largest diameter among the plurality of lenses (see 120, 120a).
Regarding claims 8 and 16, Lu discloses, the uppermost lens has an exit surface which is upwardly convex (see 120a).
Regarding claim 9, Lu discloses, an upper end of the bent portion is located higher than an upper end of the lens barrel (see. Figs. 1-4).
Regarding claims 10 and 17, Lu discloses, the exit surface of the uppermost lens protrudes out of the bent portion (see 120a).
Regarding claim 18, Lu discloses, the protrusion is spaced apart from an inner circumferential surface of the through-hole (see Figs. 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0019940) as applied to claims 1, 5 and 14 above, in view of Czepowicz (US 2015/0326766; already of record).
Lu remains as applied to claims 1, 5 and 14 above.
Lu does not disclose the lens barrel comprises a plurality of seating portions defining hollow regions having different diameters, and the lens array is disposed on the plurality of seating portions, and a reinforcement adhesive member disposed between the outer circumferential surface of the uppermost seating portion and the engaging portion.
 Czepowicz teaches, from the same field of endeavor that in a camera module that it would have been desirable to make the lens barrel comprises a plurality of seating portions defining hollow regions having different diameters, and the lens array is disposed on the plurality of seating portions see annotated Fig. 4 below), and a reinforcement adhesive member disposed between the outer circumferential surface of the uppermost seating portion and the engaging portion (Para. 0019 and see 232, 234 and 506).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the lens barrel comprises a plurality of seating portions defining hollow regions having different diameters, and the lens array is disposed on the plurality of seating portions, and a reinforcement adhesive member disposed between the outer circumferential surface of the uppermost seating portion and the engaging portion as taught by the camera module of Czepowicz in the camera module of Lu since Czepowicz teaches it is known to include these features in a camera module for the purpose of providing a high resolution camera with improved performance and yield.

    PNG
    media_image1.png
    848
    803
    media_image1.png
    Greyscale

Regarding claim 12, Lu in view of Czepowicz discloses and teaches as set forth above, and Czepowicz further teaches, from the same field of endeavor that in a camera module that it would have been desirable to make a O-ring disposed between one of the plurality of seating portions and the lens array (Para. 0019 and see 232).
Regarding claim 13, Lu in view of Czepowicz discloses and teaches as set forth above, and Czepowicz further teaches, from the same field of endeavor that in a camera module that it would have been desirable to make a groove (see 506 of Figs. 2-3) is formed in an outer circumferential surface of the retainer and the O-ring disposed in the groove (Para. 0019 and see 232, 234, 506).
Regarding claim 19, Lu in view of Czepowicz discloses and teaches as set forth above, and Lu further discloses, a O-ring (124) disposed between one of the plurality of seating portions and the lens array.
Furthermore, Czepowicz further teaches, from the same field of endeavor that in a camera module that it would have been desirable to make a groove (506 of Figs. 2-3) is formed in an outer circumferential surface of the retainer and the O-ring disposed in the groove (Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the camera module of Czepowicz in the camera module of Lu since Czepowicz teaches it is known to include these features in a camera module for the purpose of providing a high resolution camera with improved performance and yield.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/10/2022